ITEMID: 001-102842
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF MIKOLAJOVA v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Remainder inadmissible;Non-pecuniary damage - award
JUDGES: David Thór Björgvinsson;Ján Šikuta;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1969 and lives in Košice.
6. On 30 June 2000 the applicant's husband filed a complaint with the police alleging that the applicant had beaten and wounded him on 25 June 2000.
7. On 3 July 2000 the police department in Košice issued a decision by which it dropped the case on the ground that the applicant's husband did not agree to criminal proceedings being brought against her. The decision stated that although the police “investigation” had established that the applicant had committed a criminal offence, criminal prosecution was barred as the victim, the applicant's husband, had not given his consent as required under Article 163 of the Criminal Procedure Code. The applicant was not notified of this decision, nor is there any evidence in the case file that she was questioned or otherwise made aware of her husband's complaint.
8. On 28 January 2002 a health insurance company wrote to the applicant asking her to reimburse the costs of her husband's medical treatment. According to the letter, the applicant's husband had been treated in a hospital on 25 June 2000 as a result of injuries which the applicant had inflicted on him. Reference was made, inter alia, to the decision issued by the police department in Košice on 3 July 2000.
9. In a letter dated 3 July 2002 the insurance company explained the position to the applicant in reply to her request. A copy of the police decision of 3 July 2000 was enclosed with the letter which was delivered to the applicant's lawyer on 15 July 2002. The relevant part of the decision of 3 July 2000 read as follows:
“The investigation showed that [the applicant's] action met the constituent elements of the offence of causing injury to health pursuant to Article 221(1) of the Criminal Code in that she had deliberately inflicted an injury on another person.”
10. On 16 July 2002 the applicant informed the competent police department in Košice that the text of its decision violated her right to be presumed innocent. She requested an apology and that the police inform the health insurance company of this breach. On 9 August 2002 the director of the police department replied to the applicant, stating that the above decision had been given in accordance with the relevant law.
11. In a letter of 17 July 2002 the applicant requested that the Košice II District Prosecutor's Office quash the police decision of 3 July 2000. On 26 August 2002 the applicant was informed that the decision was not contrary to constitutional principles. The letter stated, in particular, that the task of the police had been to determine whether a justified reason existed to consider that a particular person had committed the offence in issue. The relevant text of the contested decision had been drafted and was to be read in that context.
12. On 12 September 2002 the applicant filed a complaint with the Constitutional Court. She alleged, inter alia, that by issuing its decision of 3 July 2000, the police department in Košice had violated her constitutional rights to be presumed innocent and to respect for her honour and reputation.
13. On 27 November 2002 the Constitutional Court rejected the complaint as having been filed outside the statutory two month time-limit. The decision referred to section 53 (3) of the Constitutional Court Act of 1993, which provided that the time-limit was to be counted from the day on which the plaintiff learned or could have learned about the contested measure. In rejecting the applicant's complaint as out of time, the Constitutional Court took 3 July 2000, the date on which the police decision was issued, as the key date.
14. Article 50 § 2 of the Slovak Constitution provides that “Every defendant against whom criminal proceedings are pending shall be considered innocent until the court establishes his/her guilt by a final judgment.”
15. The Criminal Procedure Code, as in force at the relevant time, provided as follows at Article 2 § 2:
“A defendant against whom criminal proceedings have been instituted must not be considered guilty until the court establishes his/her guilt by a final judgment.”
16. Article 163 (a) (1) required the victim's consent for a criminal prosecution to be pursued for a listed number of offences, including the offence of causing bodily injury, in cases in which the perpetrator was a relative of the victim.
17. Article 11 § 1 (h) provided that a criminal prosecution could not be initiated, and if already initiated, could not be continued and had to be discontinued, in the event that consent as required under Article 163 (a) (1) was not given or subsequently withdrawn.
18. The Civil Code in its relevant provisions reads as follows:
“Every natural person shall have the right to protection of his or her personal integrity, in particular his or her life and health, civil and human dignity, privacy, reputation and expressions of a personal nature.”
“1. Every natural person shall have the right in particular to request an order restraining any unjustified interference with his or her personal integrity, an order cancelling out the effects of such interference and an award of appropriate compensation.
2. If the satisfaction afforded under paragraph 1 of this Article is insufficient, in particular because the injured party's dignity or social standing has been considerably diminished, the injured party shall also be entitled to financial compensation for nonpecuniary damage.
3. When determining the amount of compensation payable under paragraph 2 of this Article, the court shall take into account the seriousness of the harm suffered by the injured party and the circumstances in which the violation of his or her rights occurred.”
“A person who caused damage by infringement of the right to protection of personal integrity, shall be liable for such damage under provisions of this law on liability for damage.”
19. Article 134 of the Civil Procedure Code provides the following:
“Letters issued by the courts of the Slovak Republic or by other state authorities within the limits of their powers, as well as letters which were declared public upon special regulation, confirm that it is an order or declaration of an authority which issued the letter, and unless the contrary is proved, also the verity of what is to be approved or confirmed therein.”
20. Section 53 (3) of the Constitutional Court Act of 1993 provides that a complaint to the Constitutional Court can be filed within two months from the final effect of a decision or from the date of a contested measure or notification of another interference with a person's rights. In the case of measures or other interferences, the time-limit is to be counted from the date on which the plaintiff learned or could have learned about the contested measure or other interference complained of. Section 50 (2) provides that a copy of the legal decision, measure or any evidence proving another kind of interference shall accompany a complaint.
VIOLATED_ARTICLES: 8
